ACCEPTED
                                                                                 14-13-01078-CR
                                                                   FOURTEENTH COURT OF APPEALS
                                                                               HOUSTON, TEXAS
                                                                            2/20/2015 6:12:01 PM
                                                                             CHRISTOPHER PRINE
                                                                                          CLERK

                Cause Nos. 14-13-01077-CR and 14-13-01078-CR

                    IN THE COURT OF APPEALS           FILED IN
                                               14th COURT OF APPEALS
                            FOR THE               HOUSTON, TEXAS
              FOURTEENTH JUDICIAL DISTRICT OF TEXAS
                                               2/20/2015 6:12:01 PM
                          AT HOUSTON           CHRISTOPHER A. PRINE
                                                                  Clerk


                             JACQUALIEN GRANT,
                                  Appellant

                                         v.

                            THE STATE OF TEXAS,
                                  Appellee.


                Appeal from Cause Nos. 13806096 and 1386097
                         In the 185th District Court of
                             Harris County, Texas
             ______________________________________________

            APPELLANT’S MOTION FOR EXTENSION OF TIME
                     TO FILE SUPPLEMENTAL BRIEF
             _______________________________________________


    TO THE HONORABLE JUSTICES OF THE FOURTEENTH DISTRICT
COURT OF APPEALS:

      Appellant, JACQUALIEN GRANT, by and through his Counsel of Record,

CARMEN M. ROE, files this Motion to Extend Time to File Supplemental Brief For

Appellant and in support shows this Court the following:
                                               I.

      Appellant was convicted in the 185th District Court of Harris County, Texas, in

Cause No. 1386906 and 1386097, for the offense of aggravated kidnapping and sexual

assault. Punishment was assessed at life in the Texas Department of Criminal Justice

Institutional Division.

                                              II.

      The Appellant’s brief was filed April 15, 2014. The State’s brief was filed June

18, 2014. Oral Argument was granted and set for December 18, 2014. On December 12,

2014, this Court issued a letter-ordering Appellant to file a response in regards to

Appellant’s conviction in Cause No. 14-13-01087-CR. Thereafter, Appellant filed a

motion to postpone submission and extend time to file an Supplemental Brief. This

Court granted two motions to extend time and Appellant’s Supplemental Brief was now

due February 13, 2015.

                                              III.

      Appellant now requests a final extension of time until February 20, 2015 to file its

Supplemental Brief and attaches it to this motion. Counsel requests the additional

extension of because Counsel is a solo-practitioner with the following briefs due: United

States v. Gonzalo Mosso-De Jesus and State v. Frank Distefano. Counsel completed a

motion for new trial due in State v. Mashood Uddin, a petition for discretionary review

due in State v. Zachary Hernandez, and has oral argument scheduled in State v. Marcos
Flores. For these reasons, counsel has been unable to submit the Appellant’s Brief on

the due date and hereby requests an extension of time. For all these reasons, Counsel is

requesting a final extension of time and attaches its supplemental brief to this filing.

      WHEREFORE, PREMISES CONSIDERED, Appellant prays that this Honorable

Court extend the time for filing Appellant’s Supplemental Brief in this cause until

February 20, 2015.

                                        RESPECTFULLY SUBMITTED,

                                        /s/ Carmen M. Roe
                                        _________________________________
                                        CARMEN M. ROE
                                        LAW OFFICE OF CARMEN M. ROE
                                        SBN: 24048773
                                        440 Louisiana, Suite 900
                                        Houston, Texas 77002
                                        713.236.7755 Phone
                                        713.236.7756 Fax
                                        ATTORNEY FOR APPELLANT


                           CERTIFICATE OF SERVICE

      This is to certify that a true and correct copy of the foregoing was served to the

Harris County District Attorney, Appellate Division, 1201 Franklin Street, Houston,

Texas 77002, on February 20, 2015.



                                               /s/ Carmen M. Roe
                                               _____________________________
                                               CARMEN M. ROE